Citation Nr: 0427660	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
spondylolisis, L5, with herniated disc at L5-S1 with disc 
protrusion against L5 nerve roots, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased evaluation for status post 
acute deep thrombophlebitis of the right leg with chronic 
venous insufficiency, currently evaluated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

The record shows that in a January 2003 statement, the Board 
received notification from the veteran that a withdrawal of 
his appeal on the issue of entitlement to an increased 
evaluation for bilateral spondylolisis, L5, with herniated 
disc at L5-S1, with disc protrusion against L5 nerve roots 
was requested.  However, it appears from the recently added 
private medical evidnce regarding his back symptoms that the 
veteran is continuing such issue on appeal.  

This appeal is Remanded, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. with respect to 
the issues on appeal.  VA will notify you if further action 
is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veteran Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

A preliminary review of the evidence shows that the issues on 
appeal remain unresolved, clinically.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

In an August 2002 private medical statement, C.W.W., M.D., 
refers to treatment of the veteran's service-connected right 
leg disability since 1998.  All outstanding pertinent 
treatment records should be obtained for review as they may 
contain information helpful to the veteran's claim.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

Also, the Board notes that the February 2002 VA 
arteries/veins examination report is inadequate for rating 
purposes.  The veteran should undergo a comprehensive VA 
examination by a peripheral vascular specialist with benefit 
of review of the claims file and all relevant treatment 
records, in order to determine the nature and current extent 
of severity of service-connected status post acute deep 
thrombophlebitis of the right leg with chronic venous 
insufficiency.

The medical evidence recently added to the record in 
September 2004 was without the veteran's waiver of initial RO 
review.  The RO must review this evidence and, if the claims 
remain denied, include such evidence in a supplemental 
statement of the case (SSOC).  38 C.F.R. §§ 19.37, 20.1304 
(2003).

The record shows that while this appeal was pending, changes 
were made to the VA rating schedule for evaluating 
disabilities of the spine under a general rating formula 
effective September 26, 2003.  Such amendments to the rating 
schedule may affect the related claim of entitlement to an 
increased evaluation for bilateral spondylolisis, L5, with 
herniated disc at L5-S1 with disc protrusion against L5 nerve 
roots.  The claim for entitlement to an inceased evalauation 
for service-connecetd low back disability should be formally 
adjudicated in light of the old and new criteria for 
evaluating disabilities of the spine.  

In view of the fact that several years have passed since the 
veteran was last afforded an official VA examination of the 
low back for rating purposes and in light of the amended 
rating criteria for evaluating the spine, the veteran should 
be afforded special VA neurological and orthopedic 
examinations to determine the current extent and degree of 
the severity of service-connected bilateral spondylolisis, 
L5, with herniated disc at L5-S1 with disc protrusion against 
L5 nerve roots.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the duty to assist the veteran in obtaining and 
developing facts and evidence to support his claim includes 
obtaining adequate and contemporary VA examinations, by a 
specialist when needed.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the veteran should be 
contacted and  requested to identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertaining to his treatment for 
service-connected status post acute deep 
thrombophlebitis of the right leg with 
chronic venous insufficiency and 
bilateral spondylolisis, L5, with 
herniated disc at L5-S1 with disc 
protrusion against L5 nerve roots.  

After obtaining any necessary 
authorization or medical releases, all 
treatment reports from those sources 
identified by the veteran whose records 
have not previously been secured should 
be obtained and associated with the 
claims file.  Special emphasis should be 
placed on obtaining all pertinent 
outstanding treatment reports from 
C.W.W., M.D., from approximately 1998 to 
the present with repect to status post 
acute deep thrombophlebitis of the right 
leg with chronic venous insufficiency.

2.  If any of the relevant records sought 
are unavailable or unobtainable, the 
veteran should be notified of such fact 
and provided an explanation of the 
efforts used to obtain those records, and 
a description of any further action to be 
taken with respect to the claim.  

3.  The veteran should be given a special 
VA examination by a peripheral vascular 
specialist, including on a fee basis, if 
necessary, to determine the nature and 
degree of severity of service-connected 
status post acute deep thrombophlebitis 
of the right leg with chronic venous 
insufficiency.   The claims file, a 
separate copy of this remand and copy of 
the current criteria for rating status 
post acute deep thrombophlebitis of the 
right leg with chronic venous 
insufficiency under Diagnostic Code 7121 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  Any further indicated 
studies should be conducted.

The medical examiner should correlate the 
clinical findings to the rating criteria.  
The examiner should provide a rationale 
for any conclusions reached in a 
typewritten report.

4.  Following the above, the veteran 
should be afforded VA special orthopedic 
and neurological examinations by an 
orthopedic surgeon and neurologist or 
other appropriate medical specialist(s), 
including on a fee basis, if necessary, 
for the purpose of determining the nature 
and extent of severity of his service-
connected bilateral spondylolisis, L5, 
with herniated disc at L5-S1 with disc 
protrusion against L5 nerve roots.  The 
claims files, a separate copy of this 
Remand and copies of the old and new 
rating criteria for evaluating the spine 
including Diagnostic Code 5293/5243 for 
evaluation of intervertebral disc 
syndrome, effective prior to and after 
September 26, 2003 and the criteria under 
38 C.F.R. § 4.40, 4.45, 4.59 (2003) must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The medical specialists 
must be requested to annotate the 
examination reports that the claims files 
were in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.

The examiners must report the range of 
motion of the lumbar spine in degrees of 
arc with an explanation as to what is the 
normal range of motion of the lumbar 
spine. The examiners must comment on the 
presence or absence of incapacitating 
episodes of intervertebral disc syndrome 
involving the lumbar spine in accordance 
with the new rating criteria for 
evaluation of intervertebral disc 
syndrome.  Specifically, the orthopedic 
examiner must identify and correlate all 
orthopedic manifestations related to 
service-connected bilateral 
spondylolisis, L5, with herniated disc at 
L5-S1 with disc protrusion against L5 
nerve roots to the old and new rating 
criteria for evaluating the spine 
including intervertebral disc syndrome.  
The neurologist must identify and 
correlate all neurological manifestations 
related to service-connected residuals of 
bilateral spondylolisis, L5, with 
herniated disc at L5-S1 with disc 
protrusion against L5 nerve roots to the 
old and new criteria for evaluating 
intervertebral disc syndrome.  All 
orthopedic and neurological findings 
should be reported in detail.  The 
examiners must comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the appellant, 
results in functional loss.  The 
examiners must carefully elicit all of 
the veteran's subjective complaints 
concerning his service-connecetd 
bilateral spondylolisis, L5, with 
herniated disc at L5-S1 with disc 
protrusion against L5 nerve roots and 
offer an opinion as to whether there is 
adequate pathology present to support the 
appellant's subjective complaints.  It is 
requested that the examiners also provide 
explicit responses to the following 
questions:

Does the service-connected bilateral 
spondylolisis, L5, with herniated disc at 
L5-S1 with disc protrusion against L5 
nerve roots cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners must comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

The examiners must comment on whether 
pain is visibly manifested on movement of 
the lumbar spine and, if so, to what 
extent; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the lumbar spine; the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected bilateral 
spondylolisis, L5, with herniated disc at 
L5-S1 with disc protrusion against L5 
nerve roots; or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
service-connected lumbar spine 
disability.

The examiners must comment on whether 
there are other objective indications of 
the extent of the appellant's pain, such 
as the medication he is taking or the 
type of any treatment he is receiving.

Any additional examination(s) thought 
necessary by the examiners to be able to 
provide such opinion is at their option.  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

5.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed.  In particular, the requested 
examination report and required opinion 
should be reviewed to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issues of 
entitlement to increased evaluations for 
status post acute deep thrombophlebitis 
of the right leg with chronic venous 
insufficiency and bilateral 
spondylolisis, L5, with herniated disc at 
L5-S1 with disc protrusion against L5 
nerve roots should be formally 
readjudicated with consideration of 
38 C.F.R. § 3.321 documented. 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issues 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for scheduled VA examinations without good 
cause shown may adversely affect the outcome of his claims on 
appeal for increased evaluations.  38 C.F.R. § 3.655 (2003).



		
	WARREN W. RICE, JR. 	
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





